Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
“determining first data versions of the plurality of data versions that are within the first age range; determining a first compaction ratio defining a number of data versions to be compacted into one single data version based on the first age range; compacting the first data versions to one or more first compacted data versions, each first compacted data version including a change among the set of changes included in the number of data versions of the first data versions”.
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claim 1:
The closest prior art, Lee et al (US 2011/0153650 A1), discloses similar limitations of version compacting technique in paragraphs 0035-0036. However, Lee et al do not explicitly disclose “determining first data versions of the plurality of data versions that are within the first age range; determining a first compaction ratio defining a number of data versions to be compacted into one single data version based on the first age range; compacting the first data versions to one or more first compacted data versions, each first compacted data version including a change among the set of changes included in the number of data versions of the first data versions”.
Another close prior art, Jewell (US 2005/0151990 A1), discloses a similar method of data version determination in paragraph 0055-0056. However, Jewell does not explicitly disclose “determining first data versions of the plurality of data versions that are within the first age range; determining a first compaction ratio defining a number of data versions to be compacted into one single data version based on the first age range; compacting the first data versions to one or more first compacted data versions, each first compacted data version including a change among the set of changes included in the number of data versions of the first data versions”.
Any proper motivation for combining prior art elements has not been found because none of the above references explicitly teach the following limitation:
“determining first data versions of the plurality of data versions that are within the first age range; determining a first compaction ratio defining a number of data versions to be compacted into one single data version based on the first age range; compacting the first data versions to one or more first compacted data versions, each first compacted data version including a change among the set of changes included in the number of data versions of the first data versions”. Therefore a Prima Facie Case of Obviousness cannot be established.

Claims 7 and 13 are allowed for similar reason as claim 1.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kerzhner Aleksandr can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 2165